Exhibit 10.9

 

LOGO [g83491img1.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

  

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bonafide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

7. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

8. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.   Dealer:  

 

By:  

 

  By:  

 

Date:  

 

  Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

#1 SALES

 

AMC AUTO, INC.

1ST PLACE AUTO SALES, INC

 

AMERICAN AUTO BROKERS

29 AUTO MART

 

AMERICAN AUTO SALES

301 MOTORCARS

 

AMERICAR I

30TH AVE MOTORS, INC.

 

AMERICA’S CHOICE

410 MOTORING OF MARYLAND, INC.

 

AMERIFLEET INC.

44 AUTO MART

 

ANDERSON AUTOMOTIVE GROUP INC

500 AUTO SALES

 

ANDERSON TRUCK FARM INC

9TH AVENUE AUTOMOTIVE

 

ANDY CHEVROLET COMPANY

A & A AUTO

 

ANDY MOHR BUICK PONTIAC GMC

A & B MOTORS

 

ANDY SIMS BUICK, INC

A J’S AUTO IMPORTS

 

ANGELO MICHAEL TROY DBA

A. LEIKIN, INC.

 

ANTHONY WAYNE AUTO SALES

A+ AUTO SALES, LLC

 

APL OF ORLANDO, INC

A+ CARS SALES

 

APPLE LINCOLN MERCURY LLC

A1A AUTO SALES

 

APPROVAL AUTO CREDIT INC.

A1A TRUCK & AUTO CENTER, INC

 

ARCADIA CHEVROLET

AA AUTO SALES

 

ARCH ABRAHAM NISSAN LTD

AACC AUTO CAR SALES, INC

 

ARCH ABRAHAM SUZUKI

ABERNATHY’S AUTO SALES

 

ARIAN ENTERPRISES, INC

ABRAHAM BUICK, INC.

 

ARLINGTON AUTO SALES INC.

ABUNDANT LIFE AUTO, INC

 

ARRINTON AND BLOUNT FORD INC

ACA CAR COLLECTION

 

ASHEBORO HONDA MAZDA

ACURA OF ORANGE PARK

 

ASHEBORO NISSAN, INC

ADAMS AUTO WORLD, INC.

 

ATLANTA USED CARS CENTER, INC

ADAMS CAR & TRUCK SALES, INC.

 

ATLANTIC AUTO BROKERS

ADRIAN DODGE CHRYSLER JEEP

 

ATLANTIC AUTO SALES

ADVANT MOTORS

 

ATLAS IMPORTS ENTERPRISE INC

ADVANT MOTORS OF TAMPA LLC

 

AUSTIN MOTORS, INC

ADVANTAGE AUTO SALES &

 

AUTO 1 OF FLORENCE

AFFORDABLE RENTAL SALES

 

AUTO BANK

AGI AUTO BROKERS

 

AUTO BANK, INC.

AIRPORT CHEVROLET

 

AUTO BUY, INC

AL HENDRICKSON TOYOTA

 

AUTO CLEARINGHOUSE, INC.

AL PACKER FORD

 

AUTO CREDIT OF KENTUCKY

AL PACKER WHITE MARSH FORD

 

AUTO DEPOT USA

ALAN BESCO CARS AND TRUCKS

 

AUTO EXCHANGE ON NICHOLASVILLE

ALAN VESTER AUTO SALES

 

AUTO EXPO II

ALL AMERICAN FORD

 

AUTO EXPO INC

ALL BROTHERS, LLC

 

AUTO EXPRESS OF CINCINNATI

ALL CAR SALES & LEASING

 

AUTO EXPRESS OF WOODBRIDGE

ALL SEASONS AUTO SALES

 

AUTO FINDERS, INC.

ALL STAR MOTORS

 

AUTO GALLERY OF RICHMOND

ALL STATE MOTORS INC

 

AUTO IMAGE

ALLAN VIGIL FORD

 

AUTO IMPORTS OF MELBOURNE, INC

ALLANS SHOWCASE

 

AUTO JUNCTION

ALLEN TURNER AUTOMOTIVE

 

AUTO KING

ALPHA MOTOR SALES, INC.

 

AUTO LAND

ALPINE AUTO SALES

 

AUTO LIQUIDATORS OF TAMPA, INC

AMAR AUTO COMPANY, INC

 

AUTO MARKET, INC.



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

AUTO MART OF COLUMBIA INC

 

B.O.L. AUTOMOTIVES, INC

AUTO MART, INC.

 

BACHMAN SUTO GROUP, INC.

AUTO MAX, INC.

 

BAILEY AUTO SALES

AUTO MAXX, INC.

 

BA-KARS INC

AUTO ONE CORPORATION

 

BALTIMORE WASHINGTON AUTO

AUTO OUTLET , INC.

 

BANK AUTO SALES

AUTO RITE, INC

 

BARANCO PONTIAC GMC INC

AUTO SALES

 

BARBER CHEVROLET

AUTO SELECT

 

BASIC AUTO SALES

AUTO SHOWCASE MOTORCARS OF

 

BATTLEFIELD FORD MERCURY

AUTO STATION, INC.

 

BAUMANN CHRYSLER JEEP

AUTO TRUCK DEPOT

 

BAY AUTO WHOLESALE

AUTO USA

 

BAY IMPORTS

AUTO USA, INC

 

BCG MOTORS

AUTO WHOLESALE OUTLET INC.

 

BEACH AUTOS INC.

AUTO WISE AUTO SALES

 

BEDFORD AUTO WHOLESALE

AUTO WORLD

 

BEL AIR DODGE, INC.

AUTO WORLD, INC

 

BELL’S AUTO SALES

AUTO X SALES & LEASING CO.

 

BEN MYNATT CHEVY

AUTOBILITY, INC.

 

BENNETT AUTO BROKERS

AUTOHOUSE, INC.

 

BENNETT CHRYSLER

AUTO-LAND, INC.

 

BENSON NISSAN

AUTOLEASE AMERICA, INC

 

BEREA AUTO MALL

AUTOMACKS, INC.

 

BERMANS AUTOMOTIVE, INC.

AUTOMAX

 

BERT SMITH INTERNATIONAL

AUTOMAX OF LOUISVILLE II

 

BEST AUTO EXCHANGE

AUTOMAX OF ZEBULON

 

BEST BUY AUTO SALES

AUTOMAXX, LLC

 

BEST WEST AUTO

AUTOMERICA

 

BEXLEY MOTORCAR COMPANY LLC

AUTOMOTIVE WHOLESALE

 

BG SHARPER IMAGE AUTOMOTIVE

AUTOPLEX IMPORT

 

BICKEL BROTHERS AUTO SALES INC

AUTOS OF EASTGATE

 

BIG BLUE AUTOS, LLC

AUTOS OF WILLIAMSBURG, INC.

 

BIG O DODGE OF GREENVILLE, INC

AUTOS UNLIMITED

 

BIG THREE AUTO SALES

AUTO-SAIL

 

BILL BLACK CHEVROLET,

AUTOTECH OF VENICE, INC.

 

BILL BRANCH CHEVROLET

AUTOVILLE

 

BILL BRYAN IMPORTS, INC.

AUTOVILLE, USA

 

BILL BRYAN JEEP/EAGLE

AUTOWAY CHEVROLET

 

BILL BUCK CHEVROLET, INC

AUTOWAY FORD OF BRADENTON

 

BILL CURRIE FORD

AUTOWAY FORD OF ST PETE

 

BILL DELORD AUTOCENTER, INC.

AUTOWAY HONDA ISUZU

 

BILL DORATY KIA

AUTOWAY NISSAN

 

BILL HEARD CHEVROLET

AUTOWAY TOYOTA

 

BILL HEARD CHEVROLET CO.

AVERY MOTORS, INC.

 

BILL HEARD CHEVROLET INC

AVON PARK, LLC.

 

BILL LEGGETT AUTOMOTIVE, INC

A-Z AUTO CREDIT

 

BILL MARTIN CHEV-OLD-PONTIAC-

AZZA MOTORS, INC.

 

BILLS AUTO SALES & LEASING,LTD

B & D AUTO BROKERS, INC.

 

BILTMORE MOTOR CORP.

B & K PRE-OWNED CARS, INC,

 

BLACK’S AUTOMOTIVE GROUP

B & L CHAMPION MOTORS LLC

 

BLUE BOOK CARS

B & M MOTORCARS

 

BLUE GRASS AUTOMOTIVE, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

BNS USED AUTO CAR SALES

  

BYERLY FORD-NISSAN, INC.

BO WILLIAMS BUICK INC.

  

BYERS CHEVROLET LLC

BOB BELL FORD

  

BYERS CHRYSLER PLYMOUTH

BOB BENNETT FORD, INC

  

BYERS DUBLIN CHEVROLET

BOB BOAST DODGE

  

C & J AUTO SALES

BOB CALDWELL DODGE COUNTRY INC

  

C & J AUTO SALES INC.

BOB DANCE DODGE, INC

  

C.D.A.C.

BOB DANCE JEEP EAGLE

  

CALI-HABANA AUTO SALES CORP.

BOB KING MITSUBISHI

  

CALLAHAN AUTO SALES

BOB KING’S MAZDA

  

CALVARY CARS & SERVICE, INC

BOB MAXEY LINCOLN-MERCURY

  

CAMILLA CHEVROLET BUICK, INC.

BOB PRICE MOTORS, INC

  

CAMPBELL MOTORS, INC.

BOB STEELE CHEVROLET INC.

  

CANNON AND GRAVES AUTO SALES

BOBB CHEVROLET

  

CANTON CAR CONNECTION

BOBB DUNN FORD, INC

  

CANTON CARS & CREDIT, INC.

BOBBY WOOD CHEVROLET

  

CAPITAL CAR SALES & LEASING

BOMAR CORPORATION

  

CAPITAL SALES

BOSS MOTORS, INC.

  

CAR CITY AUTOS OF

BOWDITCH FORD, INC.

  

CAR CORRAL

BOYETTE AUTOMOTIVE SALES

  

CAR FACTORY OUTLET

BP AUTO BROKERS

  

CAR FINDERS OF SOUTH ATLANTA

BRAMAN HONDA OF PALM BEACH

  

CAR FINDERS, INC

BRANDON HONDA

  

CAR NATION, INC

BRANDON MITSUBISHI

  

CAR NET USA

BRANDON REEVES AUTO WORLD INC

  

CAR QUEST AUTO SALES, INC.

BRANIS MOTORS, INC

  

CAR STORE

BREAKAWAY HONDA

  

CAR TOWN KIA USA

BROADWAY AUTO SALES OF NEW

  

CAR TRADERS INC.

BROCKMAN AUTOMOTIVE

  

CAR ZONE

BRONDES FORD, INC

  

CARBIZ AUTOS

BROOKLYN FORD

  

CARBIZ, INC.

BROOKS AUTO SALES

  

CAREY PAUL FORD

BROWN MOTOR SALES

  

CAREY PAUL HONDA

BROWN’S QUALITY CARS INC.

  

CARIBBEAN AUTOMOTIVE RESALE

BRUCE CAMPBELL DODGE, INC.

  

CARIBBEAN MOTORS, INC.

BRUNSWICK AUTO MART

  

CARLISLE DODGE

BUCHANAN JENKINS HONDA,

  

CARMIKES, INC.

BUCKEYE FORD MERCURY, INC.

  

CARN AUTO SALES, INC.

BUCKEYE HONDA

  

CAROLINA AUTO CENTER, INC

BUCKEYE MOTORS

  

CAROLINA AUTO IMPORTS

BUD LAWRENCE INC

  

CAROLINA KIA

BUD WOLF CHEVROLET, INC.

  

CAROLINA KIA OF HIGHPOINT

BUDGET CAR SALES

  

CAROLINA MOTORCARS

BUDGET CAR SALES OF TAMPA

  

CAROLINA MOTORS

BUD’S NEPTUNE MOTORS

  

CAROLINA NISSAN INC.

BUNKY GANDY’S AUTO EXCHANGE

  

CARPORT SALES & LEASING, INC.

BURD FORD

  

CARQUEST OF STAFFORD, INC.

BURGER DODGE-CHRYSLER-JEEP,INC

  

CAR-RIGHT

BURNS CHEVROLET, INC

  

CARS AND CREDIT, INC.

BUTLER FORD

  

CARS TRUCKS AND SUV’S INC.

BUTLER HYUNDAI INC.

  

CARSOUTH.NET LLC

BY THE BOOK AUTO BROKERS

  

CARTERSVILLE CHEVROLET



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

CARUSO CHRYSLER

 

COGGIN NISSAN AT THE AVENUES

CASTRIOTA CHEVROLET GEO INC.

 

COGGIN PONTIAC GMC BUICK

CAT AUTO SALES, INC.

 

COGGIN PONTIAC-GMC

CBS QUALITY CARS, INC.

 

COKER AUTOMOTIVE SALES

CENTRAL AUTO MART, INC

 

COLE VALLEY MOTOR COMPANY

CENTRAL AUTO SALES

 

COLERAIN AUTO CENTER

CENTRAL AVE AUTO OUTLET, INC.

 

COLLECTION AUTO IMPORTS

CENTRAL CAROLINA NISSAN

 

COLLINS MOTOR SALES, INC

CENTRAL CAROLINA PRE-OWNED

 

COLUMBIA AUTO MALL

CENTRAL FLORIDA TOYOTA

 

COLUMBUS AUTO RESALE, INC

CENTRAL PONTIAC INC.

 

COMMUNITY AUTO SALES, INC.

CENTURY BUICK

 

COMO AUTO SALES & SERVICE INC.

CENTURY CAR CORP.

 

COMPLETE AUTO SALES & SVC, INC

CENTURY CAR CORPORATION

 

CONYERS HONDA

CERTIFIED AUTO FINANCE

 

CORAL SPRINGS HONDA, INC

CHAMPION CHEVROLET INC.

 

CORAL SPRINGS OLDSMOBILE, INC

CHAMPION DODGE

 

CORNERSTONE MOTORS, INC

CHARLOTTE HONDA - VW

 

COUGHLIN CHEVROLET-TOYOTA

CHEQUERED FLAG AUTO SALES, INC

 

COUNTRY CHEVROLET INC.

CHESROWN CHEVROLET BUICK,

 

COUNTRY CLUB CARZ

CHESROWN OLDSMOBILE GMC, INC

 

COUNTRY WAY AUTO SALES, INC.

CHEVROLET BUICK OF QUINCY INC.

 

COURTESY AUTO GROUP INC.

CHEVROLET OF DADE CITY

 

COURTESY CHRYSLER JEEP

CHOICE AUTOS INC

 

COURTESY FORD

CHOICE ENDEAVORS

 

COURTESY HYUNDAI, INC

CHRIS LEITH CHEVROLET

 

COURTESY NISSAN

CHRONIC INC.

 

COURTESY TOYOTA

CHRYSLER JEEP OF NORTH OLMSTED

 

COX CHEVROLET INC

CIENER-WOODS FORD

 

COX MAZDA

CITY ISUZU

 

CRAIG & BISHOP, INC.

CITY MITSUBISHI

 

CRAZY MOTORS CORP.

CITY MOTOR COMPANY

 

CREDIT AUTOMOTIVE CENTER, INC.

CITY MOTORS

 

CRESCENT FORD, INC

CITY USED CARS, INC

 

CRESTMONT CADILLAC

CLAPP PONTIAC, BUICK, GMC,

 

CRONIN MOTOR COMPANY, LLC

CLASSIC AUTOMOTIVE, INC.

 

CROWN AUTO DEALERSHIPS INC.

CLASSIC CARS DIRECT LLC

 

CROWN MOTORS OF TALLAHASSEE

CLASSIC FORD LINCOLN MERCURY

 

CROWN POINT AUTO

CLASSIC MOTORS

 

CRYSTAL MOTOR CAR COMPANY, INC

CLIFF’S AUTO SALES, INC.

 

CURRY HONDA

CLINTON FAMILY FORD

 

CYRUS MOTOR COMPANY

CLONINGER FORD, INC.

 

D & D MOTORS, INC.

COACH MOTORS, INC.

 

D & J AUTOMOTIVE

COASTAL CAR COMPANY OF PANAMA

 

D & L AUTO SALES

COASTAL CARS INC.

 

DAB INTERNATIONAL, INC

COASTAL MITSUBISHI

 

DADE JEEP CHRYSLER, INC.

COBB PARKWAY CHEVROLET

 

DALGLEISH CADILLAC-OLDS

COCONUT CREEK MITSUBISHI

 

DALTON AUTO SALES, LLC

COCONUT POINT FORD

 

DALTON MOTORS

COGGIN HONDA

 

DAN THOMAS PONTIAC, INC

COGGIN MOTOR MALL

 

DAN VADEN CHEVROLET, INC.

COGGIN NISSAN

 

DAN’S AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

DARBY SOUTH

 

DOUGLAS JEEP, INC

DAVE GILL PONTIAC GMC

 

DOWNTOWN FORD, INC.

DAVID HODGES CARS & TRUCKS INC

 

DR DETAIL, LLC

DAVID SMITH AUTOLAND, INC.

 

DRAKE MOTOR COMPANY

DAYTON ANDREWS DODGE

 

DUHANEY MOTORS

DAYTON ANDREWS INC.

 

DUVAL MOTORCARS OF GAINESVILLE

DAYTONA MITSUBISHI

 

DWIGHT ADAMS AND SON, INC

DAYTONA TOYOTA

 

E CITY MOTORS, INC

DEACON JONES AUTO PARK

 

E Z AUTO SALES, INC.

DEACON JONES KIA

 

EAGLE BUICK, INC.

DEAN SELLERS, INC.

 

EAGLE ONE AUTO SALES

DEANS FIVE STAR AUTO’S. INC.

 

EARL OLDSMOBILE GMC TRUCK INC.

DEECO AUTO SALES

 

EARL TINDOL FORD, INC.

DELAND DODGE

 

EASLEY MITSUBISHI

DELAND FORD

 

EASTERN FLEET AUTO SALES

DELAND NISSAN

 

EASTGATE MOTORCARS, INC

DELAND TOYOTA

 

ECONOMY MOTORS, INC

DELUCA CHRYSLER JEEP, INC

 

ED HARRISON AUTO SALES INC.

DELUCA TOYOTA INC

 

ED HOWARD LINCOLN MERCURY INC.

DEPENDABLE AUTOMOTIVE, INC.

 

ED MARTIN PONTIAC GMC

DEREK SMITH AUTO SALES, INC.

 

ED SCHMIDT AUTOMOTIVE GROUP

DESTINYS AUTO SALES

 

ED SCHMIDT PONTIAC-GMC

DETROIT II AUTO FINANCE

 

ED TILLMAN AUTO SALES

DETROIT II AUTOMOBILES

 

ED VOYLES CHRYSLER-PLYMOUTH

DETROIT II AUTOMOBILES, INC

 

ED VOYLES HONDA

DEVOE PONTIAC BUICK GMC

 

ED VOYLES HYUNDAI

DG MOTORS

 

ED VOYLES MITSUBISHI

DH MOTORSPORTS, LLC

 

EDD LINDLEY AUTO SALES

DIAMOND CHEVROLET

 

EDDIE ANDRESON MOTORS

DIAMOND MOTORS OF DAYTONA

 

EDDIE CRAIGS EXPRESS

DICK KEFFER PONTIAC

 

EDWARDIA AUTO SALES

DICK KELLER AUTOMOBILE, INC.

 

EJ’S AUTO WORLD, INC.

DICK SCOTT KIA

 

ELITE CAR COMPANY, INC.

DIRECT AUTOMOTIVE

 

ELKIN CHRYSLER JEEP DODGE LLC

DISCOUNT AUTO BROKERS

 

ELLACOTT SHAKER VW, INC.

DISCOUNT AUTO SALES, INC

 

EMERALD AUTO SALES

DISCOUNT AUTOMART

 

ENTERPRISE CAR SALES

DISCOUNT MOTOR SALES

 

ENTERPRISE LEASING CO. OF ORL.

DISTINCTIVE AUTO GROUP, INC.

 

ENTERPRISE LEASING COMPANY

DJ PROPERTY INVESTMENTS, INC.

 

ENTERPRISE RENT A CAR OF

DMC AUTO EXCHANGE

 

ERIC DICKERSON BUICK, INC

DODGELAND OF COLUMBIA INC

 

ERIC HAYDEN MOTORS, LLC

DOLPHIN AUTOMOTIVE, INC

 

ERNIE HAIRE FORD

DON HEATH’S AUTO HAUS, INC.

 

ESSERMAN NISSAN LTD

DON HINDS FORD, INC.

 

ESTATE AUTO BROKERS, INC.

DON JACKSON LINCOLN

 

ESTILO AUTO CONSULTANTS, INC.

DON JACOBS USED CAR CENTER

 

EUROPEAN AUTO BROKERS

DON REID FORD INC.

 

EVANS USED CARS INC.

DONALD CRAIG MAZDA, ISUZU,

 

EXCALABUR AUTO EXCHANGE, INC

DONLEY FORD-LINCOLN-

 

EXCEPTIONAL MOTOR CARS, INC.

DOTSON AUTO CENTER, INC.

 

EXECUTIVE CARS, INC.

DOUGLAS AUTO MART, INC.

 

EXOTIC MOTOR CARRIAGES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

EXOTIC MOTORCARS

 

FRED MARTIN CHEVROLET, INC

EXPO AUTO BROKERS, INC

 

FREEDOM CARS, INC.

EXTREME MACHINES LLC

 

FREEDOM DODGE CHRYSLER JEEP

F & W AUTO SALES

 

FREEDOM FORD INC

FAIRCHILD CHEVROLET

 

FREEDOM MOTORS, INC.

FAIRLANE FORD SALES, INC.

 

FREEDOM SUZUKI

FAIRWAY AUTO, INC.

 

FRIENDLY AUTO SALES

FAITH MOTORS, INC.

 

FRIENDLY KIA & ISUZU

FAMILY AUTO MART

 

FRONTIER MOTORS, INC.

FAMILY BUICK LLC

 

G & B MOTOR, INC

FAMILY FORD

 

G & H AUTO & TRUCK SALES

FAMILY KIA

 

G & L AUTO SALES

FAMILY MOTORS

 

G E A AUTO SALES

FAMILY MOTORS, INC.

 

GAINESVILLE FORD

FARGO TRUCK SALES

 

GALAXY ACCEPTANCE &

FARM & RANCH AUTO SALES INC.

 

GALLOWAY AUTOMOTIVE LLP DBA

FARRELL CHEVROLET KIA

 

GANLEY CHEVROLET, INC

FARRISH HYUNDAI, LLC

 

GANLEY CHRYSLER-JEEP, INC

FERMAN CHEVROLET

 

GANLEY DODGE

FERMAN CHEVROLET OF WAUCHULA

 

GANLEY DODGE WEST, INC

FERMAN CHRYSLER PLYMOUTH

 

GANLEY EAST, INC

FERMAN NISSAN

 

GANLEY LINCOLN MERCURY

FINAST AUTO SALES

 

GANLEY NISSAN

FINDLAY FORD LINCOLN

 

GANLEY OLDSMOBILE, INC.

FINISH LINE AUTO SALES, INC.

 

GANLEY, INC

FIRKINS C.P.J.S.

 

GARNER AUTO BROKERS

FIRKINS NISSAN

 

GARY MOULTON AUTO CENTER

FIRST CHOICE AUTO

 

GARY YEOMANS FORD

FIRST CHOICE AUTOMOTIVE INC

 

GARY’S AUTO SALES

FIRST COAST AUTO SALES OF

 

GATE CITY MOTOR COMPANY, INC.

FIRST STOP AUTO SALES

 

GATOR CHRYSLER-PLYMOUTH, INC.

FIRST TEAM ISUZU

 

GATSBYS MOTORCARS, INC.

FIVE POINTS TOYOTA, INC.

 

GENE GORMAN & ASSOC. INC. DBA

FLORIDA AUTO & TRUCK BROKERS

 

GENE NORRIS OLDS-GMC, INC.

FLORIDA AUTO CORP., INC,

 

GENERAL GMC TRUCK SALES &

FLORIDA AUTO EXCHANGE

 

GEORGE BALLAS BUICK GMC

FLOW CHEVROLET LLC

 

GEORGE MATICK CHEVY

FLOW MOTORS

 

GEORGE WAIKEM FORD, INC.

FLOW VOLKSWAGEN OF GREENSBORO

 

GEORGES ENTERPRISES, INC.

FOLEY’S AUTO SALES

 

GEORGIA STATE AUTO SALES INC

FOOTHILL FORD

 

GERMAIN CHEVROLET

FOOTHILLS FORD OF BELTON

 

GERMAIN FORD

FORD OF OCALA

 

GERMAIN NISSAN OF ALBANY, INC

FOREMAN MOTORS, INC.

 

GERMAIN OF SARASOTA

FORT MYERS MITSUBISHI

 

GETTEL NISSAN INC

FORT MYERS TOYOTA INC.

 

GETTEL TOYOTA

FOUNTAIN AUTO MALL

 

GIBSON TRUCK WORLD

FOUR STAR AUTO SALES

 

GINN MOTOR COMPANY

FOUR STAR AUTOMOTIVE SALES INC

 

GLASSMAN OLDSMOBILE, INC.

FRANK MYERS AUTO SALES, INC

 

GLEN BURNIE AUTO EXCHANGE, INC

FRANK NERO LINCOLN/MERCURY

 

GLOBAL AUTO SALES

FRANSISCO ENTERPRISES LLC

 

GLOBAL AUTOMOTIVE



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

GLOBAL LUXURY IMPORTS, INC.

 

HARBOR NISSAN

GOLD BAY CLASSICS

 

HARDY CHEVROLET

GOLD COAST IMPORT OUTLET

 

HARE CHRYSLER JEEP INC.

GOLD COAST MOTORS, LLC

 

HARE PONTIAC, BUICK, GMC, INC.

GOLDEN ISLES VOLVO

 

HARRELSON FORD, INC

GOLDEN OLDIES

 

HARRELSON HYUNDAI LLC

GOLDMARK AUTO GROUP

 

HARRELSON MAZDA, INC

GOOD RIDES, INC.

 

HART GREEN MOTORS LLC

GORDON AUTO WHOLESALE

 

HATCHER’S AUTO SALES

GORDON CHEVROLET, INC.

 

HATFIELD USED CAR CENTER

GORNO FORD

 

HAVANA FORD INC.

GRACE AUTOMOTIVE

 

HAWLEY MOTOR SALES, INC

GRAFTON DODGE, INC.

 

HAYES CHRYSLER D/J OF

GRAHAM AUTO SALES

 

HEARTLAND MOTORS

GRAND 54 AUTO SALES INC.

 

HEBRON AUTO SALES

GRANT MOTORS CORP.

 

HELLER CAR COMPANY, INC

GREAT AFFORDABLE AUTOS LLC

 

HENDRICK HONDA

GREAT LAKES AUTO SALES, INC.

 

HERITAGE AUTOMOTIVE OF

GREAT LAKES CITY FORD, INC.

 

HERITAGE CADILLAC-OLDS, INC.

GREAT NECK AUTO SALES

 

HERITAGE MOTORS OF

GREAT NORTHERN DODGE

 

HERITAGE VW, INC.

GREEN FORD, INC

 

HERNANDO MITSUBISHI

GREENBRIER C-P-J

 

HERNDON CHEVROLET, INC

GREENBRIER DODGE OF CHES, INC.

 

HERNDON QUALITY CARS INC.

GREENBRIER OLDS GMC PONTIAC

 

HI TECH AUTO SALES, INC.

GREENBRIER VW LLC

 

HIDY MOTORS INC/DBA HIDY HONDA

GREENE FORD COMPANY

 

HIGH POINT NISSAN

GREEN’S TOYOTA

 

HIGHLAND AUTO SALES INC.

GREENWAY CHRYSLER JEEP DODGE

 

HIGHWAY MOTORS INC.

GREENWOOD’S HUBBARD CHEVY OLDS

 

HILL KELLY DODGE, INC

GREG BELL CHEVROLET OLDSMOBILE

 

HILL OLDSMOBILE

GREGG ISAACS AUTO PARK

 

HILLMAN MOTORS, INC.

GRIFFIN MOTOR CO, INC

 

HILLSIDE AUTO SALES

GROGANS TOWNE CHRYSLER

 

HOLLAND ROAD AUTO SALES

GROULX GMC TRUCK, INC.

 

HOMETOWN AUTO MART, INC

GUARANTEE AUTO SALES

 

HOMETOWN AUTO SALES, INC.

GUARANTEE AUTOMAXX CORPORATION

 

HOMETOWN AUTO, INC.

GULF COAST AUTOS INC

 

HONDA CARS OF BRADENTON

GULF SOUTH AUTOMOTIVE

 

HONDA EAST

GULF WEST AUTOMOTIVE, INC.

 

HONDA MALL OF GEORGIA

GWINNETT PLACE DODGE

 

HONEYCUTT’S AUTO SALES, INC.

GWINNETT PLACE KIA

 

HOP’S AUTO SALES

H & H AUTO SALES

 

HOUSE ENTERPRISES, INC

H & H MOTORS, INC.

 

HUBERT VESTER FORD

H & M TIRE AND AUTO SALES, INC

 

HUBERT VESTER TOYOTA

H & R AUTO, INC.

 

HUBLER CHEVROLET CENTER INC.

HAINES CITY PARTNERS, LLC

 

HUBLER DODGE, INC.

HAKAN FINANCE CORP

 

HUBLER MAZDA WEST

HALL HONDA

 

HUBLER NISSAN, INC.

HAMLIN AUTO SALES

 

HUGHS AUTOMOTIVE

HAMPTON PARK ENTERPRISES, LLC

 

HWY 70 AUTO SALES INC

HANNA MOTORS, INC.

 

I 95 MOTORS



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

IMMACULATE AUTO

 

JO MAX AUTO SALES INC.

IMMKE AUTO GROUP, INC.

 

JOE PANIAN CHEVROLET

IMPERIAL MOTORS

 

JOE RICCI AUTO CENTER

IMPORT MOTORSPORT, INC

 

JOE RICCI DODGE OF

IMPORTS PERFORMANCE

 

JOEY D’S AUTO OUTLET

INDIAN RIVER AUTO WHOLESALERS

 

JOHN FINGER MAZDA

INDY MOTORWERKS

 

JOHN HIESTER CHEVROLET

INTEGRITY MOTORS OF VIRGINIA

 

JOHN JOCHEM CHEVROLET, INC.

INTERNATIONAL CAR PORT

 

JOHN M. LANCE FORD LLC

INTERNATIONAL MOTOR CARS SVC

 

JOHN NOLAN FORD

INTERSTATE AUTO

 

JOHNNY O’S AUTO WORLD

INTERSTATE CAR BROKERS, INC.

 

JOHNSON’S SELECT MOTORCARS

J & J MOTORS, INC.

 

JON HALL CHEVROLET INC.

J FRANK MOTORS, INC.

 

JONES CHRYSLER-DODGE, INC.

J. M. MATERA INC.

 

JOSEPH BUICK PONTIAC GMC TRUCK

J.F.B. AUTO, INC.

 

JOSEPH MOTORS

JA AUTO SALES, INC.

 

JOYCE BUICK PONTIAC

JACK BURFORD CHEVROLET, INC.

 

JULIANS AUTO SHOWCASE, INC.

JACK MATIA CHEVROLET

 

JUPITER MOTORS

JACK MAXTON CHEVROLET INC

 

JW AUTO & TRUCK SALES, INC.

JACK STONES CREEKSIDE SALES

 

K & B FINANCIAL SERVICES INC

JACKIES USED CARS INC.

 

K.O. ENTERPRISES OF

JAKE SWEENEY CHEVROLET, INC

 

KAISER PONTIAC BUICK GMC

JAKMAX

 

KAR G INC.

JAM VEHICLES, INC,

 

KAR SMART

JAMS AUTO MART, INC.

 

KARS OF LOUISVILLE, LLC

JARRETT FORD HAINES CITY

 

KARS WHEELS TO GO COMPANY

JARRETT FORD MERCURY

 

KDK AUTO BROKERS, INC.

JARRETT FORD OF PLANT CITY

 

KEFFER CHRY PLYM JEEP

JARRETT-GORDON FORD OF WINTER

 

KEFFER DODGE, INC

JAX AUTO WHOLESALE, INC.

 

KEFFER HYUNDAI

JAY PONIIAC BUICK

 

KEITH HAWTORNE FORD

JAY’S USED CARS, LLC.

 

KEITH PIERSON TOYOTA

JAZCARS, INC.

 

KELLER MOTOR SALES, LLC

JBA CHEVROLET/MITSUBISHI

 

KELLEY BUICK PONTIAC GMC

JC AUTOMAX

 

KELLY FORD

JD BELTWAY MOTOR SALES

 

KELLYS FIRST STREET AUTO SALES

JEFF SCHMITT AUTO GROUP

 

KEN CHANCEY SUZUKI, INC

JEFF SCHMITT BUICK, GMC

 

KENDALL MITSUBISHI

JEFF WYLER CHEVROLET, INC

 

KENNYS AUTO SALES, INC

JEFF WYLER TROTWOOD

 

KERNERSVILLE DODGE

JENKINS HYUNDAI OF BRADENTON

 

KERRY CHRYSLER JEEP

JENKINS NISSAN, INC.

 

KERRY FORD

JERRY HUNT AUTO SALES

 

KERRY NISSAN, INC.

JIM ELLIS VOLKSWAGEN, INC.

 

KERRY TOYOTA

JIM HUDSON MITSUBISHI

 

KETNER’S AUTO SALES

JIM PACE PONTIAC, INC

 

KEY CHRYLSER PLYMOUTH INC

JIM QUINLAN CHEVROLET

 

KIA AUTO SPORT

JIM SHELL AUTO SALES.COM

 

KIA MALL OF GEORGIA

JIM TIDWELL’S WORLD FORD

 

KIA OF GREER

JIMMIE VICKERS INC.

 

KIKI MOTORS, INC.

JM AUTO SALES, INC.

 

KINCAID AUTO SALES & SVC, LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

KINGS FORD, INC

 

LIPTON TOYOTA

KINGS MOUNTAIN CHEVROLET, INC.

 

LIVONIA CHRYSLER JEEP, INC

KING’S NISSAN

 

LOGANVILLE FORD

KIRKS AUTO SALES

 

LOKEY NISSAN

KISTLER FORD, INC

 

LOKEY OLDSMOBILE INC

KNIGHTS TRUCK CENTER, INC.

 

LOTT MATHER BUICK PONTIAC GMC

KOALA T CARS OF BREVARD, INC.

 

LOU BACHRODT CHEVROLET

KOE-MAK CORP

 

LOU BACHRODT CHEVROLET INC.

KOONS USED CAR OUTLET

 

LOU SOBH BUICK PONTIAC

KOUZMAN, INC.

 

LOU SOBH FORD INC

KOZAK MOTOR SALES

 

LOU SOBH PONTIAC/BUICK/GMC

KRAFT MOTORCARS/NISSAN

 

LOVERING AUTO SALES

KRISTONE AUTOMOTIVE, INC.

 

LUXURY AUTO SALES

KUHN HONDA VOLKSWAGON

 

LUXURY LINES

KUHN MORGAN TOYOTA SCION

 

LYNCH IMPORTS, INC.

L & W MOTORS INC

 

LYNNHAVEN LINCOLN MERCURY

LA AUTO STAR, INC.

 

M & M AUTO WHOLESALE, INC.

LAKAAL PRE-OWNED AUTO, INC

 

M & M AUTO, INC.

LAKE PLACID MOTORCAR, INC.

 

M W AUTO SALES, INC.

LAKE WYLIE CHRYSLER JEEP

 

MACKENNEY AUTO SALES

LAKELAND AUTO MALL

 

MAGIC IMPORTS OF

LAKELAND TOYOTA INC.

 

MAHER CHEVROLET INC

LAKESIDE AUTO SALES, INC.

 

MAIN STREET MOTOR SALES

LANDMARK DODGE CHRY/PLYM

 

MAJESTIC MOTOR CARS, INC.

LARRY JAY IMPORTS, INC

 

MAJOR MOTORS SALES

LARRY’S CAR CONNECTION

 

MALCOLM CUNNINGHAM FORD

LARRY’S USED CARS

 

MALUDA AUTO SALES

LASH AUTO SALES, INC.

 

MANATEE MOTORS

LAW AUTO SALES, INC

 

MANN CHRYSLER, PLYMOUTH, DODGE

LAWRENCE TUTTLE & SONS, INC.

 

MANN MOTORS, LLC

LAWSON AUTO SALES

 

MANNIX MOTORS

LEE A. FOLGERS, INC.

 

MARIETTA DODGE, INC

LEE AUTO SALES

 

MARK CHEVROLET

LEE’S AUTO SALES

 

MARK MOTORS

LEE’S AUTO SALES, INC

 

MARLOWE-WERNER PONTIAC

LEGACY AUTO SALES, INC.

 

MARLOZ OF HIGH POINT

LEGACY CAR SOURCE, INC.

 

MAROONE CHEVROLET

LEGEND AUTOMOTIVE SALES, INC.

 

MAROONE FORD OF MARGATE

LEHMAN TOYOTA

 

MAROONE HONDA OF MIAMI

LEITH FORD

 

MAROONE NISSAN

LEITH MITSUBISHI

 

MAROONE TOYOTA

LES STANFORD CHEVROLET

 

MARSHALL FORD

LIBERTY AUTOMOTIVE GROUP, INC.

 

MARTIN MOTORS

LIBERTY FORD SOUTHWEST, INC

 

MARVIN MOTORS

LIBERTY FORD, INC

 

MARV’S CARS, INC

LIBERTY LINCOLN MERCURY,

 

MASON AUTO SALES, INC

LIBERTY LINCOLN MERCURY, INC.

 

MASTERS AUTO SALES

LIBERTY PONTIAC GMC TRUCK, INC

 

MATHEWS FORD INC.

LIGHTHOUSE AUTO SALES

 

MATHEWS FORD OREGON, INC

LINCOLN MERCURY DAYTON

 

MATIA MOTORS, INC

LINDELL MAZDA

 

MATTHEWS MOTORS INC.

LINDSAY ACURA

 

MAXIE PRICE CHEVROLETS OLDS,



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

MAXIMUM DEALS, INC.

 

MOTORWERKS OF TOLEDO, LLC

MCCOTTER FORD INC

 

MR. J’S AUTO SALES, INC.

MCGHEE AUTO SALES INC.

 

MR. KLEAN KARS AUTO SALES, INC

MCGUINNESS II, INC.

 

MT. CLEMENS DODGE

MCGUIRE AUTO CENTER

 

MT. CLEMONS DODGE, INC

MCKENZIE MOTOR COMPANY, INC,

 

MULLINAX FORD N CANTON, INC.

MCKINNA AUTO SALES

 

MURPHY MOTOR COMPANY

McNAMARA PONTIAC, INC.

 

MUSTANG MOTORING

MCVAY MOTORS, INC.

 

MY CAR

MEDINA IMPORTS LLC

 

MY THREE SONS AUTO SALES

MELBOURNE TRUCK & AUTO

 

NALLEY INFINITI

MELTON MOTORS, INC.

 

NALLEY ROSWELL CHRYLSER-JEEP

MENTOR IMPORTS,INC.

 

NAPELTON CHRYSLER JEEP DODGE

MEROLLIS CHEVROLET SALES

 

NAPLES AUTOMOTIVE GROUP INC

METRO CAR COMPANY

 

NAPLES DODGE

METRO HONDA

 

NAPLETON’S NORTH PALM AUTO PK

METRO USED CARS

 

NATIONAL AUTO SALES 1

METROLINA S & H AUTO SALES INC

 

NATIONAL CAR MART, INC

MIAMI MOTORS

 

NATIONAL MOTOR CARS

MICHAEL HOLLEY CHEVROLET

 

NATIONS AUTO GROUP, LLC

MICHAEL’S AUTO

 

NATIONWIDE FLEET

MICHAELS AUTO SALES

 

NEW HOPE AUTO SALES, INC.

MICHAEL’S AUTO SALES

 

NEW MILLENNIUM AUTO SALES, INC

MICHAEL’S IMPORTS

 

NEWBERRY AUTOPLEX

MID ATLANTIC AUTO GROUP

 

NEWTON MOTORS

MID STATE MOTORS, INC

 

NEWTON’S AUTO SALES, INC.

MID TOWNE MOTOR CO,

 

NICHOLAS FORD, INC.

MID-TOWNE AUTO CENTER, INC.

 

NICK MAYER LINCOLN MERCURY INC

MIKE DAVIDSON FORD

 

NIMNICHT CHEVROLET

MIKE ERDMAN MOTORS, INC.

 

NISSAN OF BRANDON

MIKE ERDMAN TOYOTA

 

NORRIS CHEVROLET BUICK, LLC

MILES AUTO CARE

 

NORSIDE IMPORTS

MILESTONE MOTORS, L.L.C.

 

NORTH FLORIDA AUTO INC.

MILLENIUM AUTOMOTIVE GROUP

 

NORTH FULTON MOTORS, INC.

MILLENNIUM MOTORS, INC.

 

NORTH HILLS AUTO SALES

MILLENNIUM MOTORS, LLC

 

NORTH POINT CHRYSLER JEEP

MILLER MOTOR CARS

 

NORTHERN NECK CHEV-PONTIAC INC

MINCER MOTORS, INC.

 

NORTHGATE AUTO SALES

MINI-MAX MOTORS

 

NORTHPOINTE AUTO SALES

MINT CONDITION AUTO SALES, INC

 

NORTHSTAR AUTOMOTIVE INC

MINTON MOTORS

 

OASIS MOTORS

MNC MOTORS, INC.

 

O’BRIEN AUTO CENTER

MODERN CHEVROLET

 

OCEAN AUTO BROKERS

MODERN CORPORATION

 

OHIO AUTO CONNECTION, INC.

MODERN TOYOTA

 

OLD DOMINION AUTO SALES

MONTGOMERY FORD

 

OLD SOUTH SALES INC.

MORGAN DODGE JEEP

 

OLSON MOTORS, INC.

MORRIS PONTIAC GMC

 

ONLINE AUTO BROKERS, LLC

MOTLEY MOTORS, INC.

 

ORANGE AUTO SALES, INC

MOTOR CAR CONCEPTS II

 

ORANGE AUTOMART INC.

MOTOR CITY AUTOMOTIVE, INC.

 

ORLANDO AUTO SPECIALISTS, INC

MOTOR SPORTS, INC.

 

ORVILLE BECKFORD



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

OSWALD WHOLESALE ENTERPRISE

  

PREMIER AUTO BROKERS, INC.

OXMOOR HYUNDAI

  

PREMIER AUTO MART, INC

PALAFOX MOTORS, INC.

  

PREMIER AUTO SALES OF GREER

PALM BAY CHEVROLET

  

PREMIER AUTO,INC

PALM BAY FORD

  

PREMIER MOTORCAR GALLERY

PALM BAY MOTORS

  

PRE-OWN SELECT AUTO SALES, INC

PALM BEACH AUTOMALL

  

PREOWNED CAR CONNECTION INC

PALM BEACH TOYOTA

  

PRE-OWNED CONNECTION

PALM CHEVROLET

  

PRESITGE FORD OF DAYTON, INC.

PALMER DODGE WEST, INC.

  

PRESTIGE LINCOLN MERCURY, INC

PALMETTO AUTOMOTIVE

  

PRESTIGE NISSAN

PANHANDLE AUTOMOTIVE INC.

  

PRESTON FORD

PARAGON PRE-OWNED CENTER

  

PRESTON HYUNDAI

PARK AUTO MALL, INC

  

PRICED RIGHT CARS, INC

PARKER CADILLAC-OLDSMOBILE-

  

PRIDE MOTORS

PARKS AUTOMOTIVE, INC

  

PUGMIRE ISUZU

PARKS CHEVROLET - GEO

  

PUNTA AUTO SALES, INC.

PARKS CHEVROLET, INC

  

PUTNAM CITY MOTORS, INC

PASCO AUTO MART, INC.

  

QUALITY AUTO BROKERS, INC.

PATRICK O’BRIEN JR CHEVROLET

  

QUALITY CAR COMPANY

PATTERSON AUTOMOTIVE, INC.

  

QUALITY IMPORTS

PAUL MILLER FORD, INC.

  

QUALITY IMPORTS, INC

PAYLESS CAR SALES

  

QUALITY WHOLESALE CARS, INC

PEARSON FORD, INC.

  

QUICK CAR SALES

PEFFLEY FORD, INC

  

R.K. CHEVROLET

PELFREY TRUCK AND CAR SOURCE

  

R.K. TOYOTA

PENSACOLA AUTO BROKERS, INC

  

RAES AUTO MART

PENSACOLA AUTO DEPOT

  

RAIMERS MOTORS INC.

PENSACOLA AUTO MART, INC.

  

RAM AUTO SERVICE, INC

PERRY CAR CONNECTION

  

RANDY GRIFFIN ENTERPRISES, INC

PETE MOORE IMPORTS, INC

  

RAVEN’S AUTO SALES, INC.

PETTIES, INC.

  

RAY CARTER KIA OF KINGSLAND

PGM AUTO SALES, INC.

  

RAY SKILLMAN FORD INC.

PHIL STEINLE CHEVROLET BUICK

  

RAY SKILLMAN OLDSMOBILE AND

PHILLIPS BUICK PONTIAC GMC INC

  

RC HILL MITSUBISHI

PHILLIPS CHRYSLER-JEEP, INC

  

REAL MOTORCARS, INC.

PIMLICO MOTORS

  

RED HOAGLAND PONTIAC GMC INC

PINNACLE AUTO GROUP

  

REED NISSAN

PINNACLE LINCOLN MERCURY

  

REGAL FORD, INC

PLAINFIELD AUTO SALES, INC.

  

REGAL PONTIAC, INC.

PLATINUM AUTO WORLD

  

REGENCY DODGE

PLATINUM MOTORS

  

RELIABLE USED CARS

PLATTNER AUTOMOTIVE OF VENICE

  

RENOWNED AUTO SALES

PLATTNER’S

  

RICE TOYOTA

PLAZA DODGE INC.

  

RICHARD’S AUTO SALES

PLAZA FORD LINCOLN MERCURY INC

  

RICK CASE ATLANTA

POMOCO USED

  

RICK’S AUTO SALES INC.

PONDELLA AUTO MALL, INC

  

RIDE ONE AUTO SALES

PONDELLA AUTO WHOLESALE

  

RITEWAY AUTO SERVICE & SALES

POTAMKIN HYUNDAI, INC.

  

RMG PALM BEACH

PRECISION TOYOTA

  

ROADWAY AUTO SALES, INC

PREFERRED USED CARS, INC

  

ROBY AUTOGROUP, LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ROCK CITY AUTO SALES & SVC,INC

 

SHADY GROVE AUTO SALES

RODGERS CHEVROLET, INC

 

SHAMBURG AUTO SALES

ROGER DEAN CHEVROLET-GEO

 

SHARPNACK FORD

RON HAUS AUTO GROUP, INC.

 

SHARPNACK II CHEVROLET OLDS-

RON SLIVKA BUICK

 

SHEEHAN PONTIAC

ROSE CITY MOTORS

 

SHEEHY FORD MERCURY

ROUEN LINCOLN MERCURY

 

SHOWCASE AUTOS, INC

ROUTE 29 MOTORS

 

SHOWCASE SELECT IMPORTS

ROUTE 4 AUTO STORE

 

SHUMAKER MOTORS INC.

ROWE AUTO, LLC

 

SIGNATURE AUTO SALES

ROY O’BRIEN, INC

 

SIMS BUICK PONTIAC, LLC

ROYAL AUTO SALES

 

SMART CARS, INC

ROYAL OAK FORD SALES, INC.

 

SMITHFIELD CHEVROLET JEEP

ROYAL PALM AUTO SALES INC.

 

SOBH/LOCKLEAR CHEVROLET OF

ROYAL VOLKSWAGON

 

SONNY HANCOCK

RUSTY’S PLACE, INC

 

SONNY HANCOCK HYUNDAI

RYAN’S AUTO SALES

 

SOUTH GEORGIA AUTO SALES

S & A AUTO CAR SALES, INC.

 

SOUTHEAST FINANCIAL FUNDING

S & E AUTO SALES

 

SOUTHERN AUTO & TRUCK BROKERS

S S & M AUTOMOTIVE

 

SOUTHERN PRIDE AUTO SALES, INC

SABISTON MCCABE AUTO SOLUTIONS

 

SOUTHERN SELECT AUTO SALES

SAM SWOPE AUTO GROUP LLC/JUST

 

SOUTHERN STATES NISSAN, INC.

SAMSON’S USED CARS INC.

 

SOUTHERN TRUST AUTO SALES

SANDERS AUTO SALES LLC

 

SOUTHFIELD JEEP-EAGLE, INC.

SANDWOOD COMPANY, INC.

 

SOUTHFIELD QUALITY CARS, INC.

SANFORD FORD LINCOLN—MERCURY

 

SOUTHSIDE AUTOS

SANSING CHEVROLET, INC

 

SOUTHSIDE DODGE

SARASOTA FORD

 

SOUTHTOWNE

SATURN OF CLEARWATER

 

SPACE COAST HONDA

SATURN OF DAYTONA, INC

 

SPARTANBURG DODGE

SATURN OF GREENSBORO

 

SPEED AUTO SALES

SATURN OF ORANGE PARK

 

SPEEDWAY DODGE

SATURN OF RALEIGH

 

SPEEDWAY KIA

SATURN OF REGENCY

 

SPIRIT FORD INC

SATURN OF ROSWELL

 

SPITZER AUTOWORLD

SATURN OF ST PETE

 

SPITZER BUICK, INC.

SATURN OF TALLAHASSEE, INC

 

SPITZER KIA

SATURN OF WINSTON SALEM LLC

 

SPITZER LAKEWOOD, INC

SATURN SW FLORIDA LLC DBA

 

SPITZER MOTOR CENTER, INC.

SCHUMACHER AUTOMOBILE, INC

 

SPITZER MOTOR CITY

SCOTT BUICK

 

SPORTS AND IMPORTS, INC.

SEASIDE AUTO SALES, LLC

 

SPRINT AUTO SALES, INC.

SECOND CHANCE MOTORS

 

ST JOHNS GM SUPERSTORE

SELECT AUTO EXCHANGE, INC.

 

STAN EGANS AUTO WORLD, INC.

SELECT AUTOHAUS LLP

 

STANDIFORD FIELD CAR

SELECT IMPORTS

 

STAN’S AUTO WORLD

SELECT MOTORCARS. INC.

 

STAR AUTO SALES

SELECT WHEELS

 

STAR CARS, INC.

SEMINOLE SUBARU INC.

 

STAR SUZUKI CONYERS

SEQUOIA AUTO MART, INC.

 

STAR SUZUKI MALL OF GA

SERPENTINI CHEVROLET, INC.

 

STARRS CARS AND TRUCKS, INC

SEXTON AUTO SALES, INC

 

STATE AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

STEARNS MOTORS OF NAPLES

 

TEAM NISSAN OF MARIETTA

STERLING MOTORS

 

TEAM SUZUKI

STEVE CASTRUCCI AUTOMOTIVE,INC

 

TEAM TOYOTA

STEVE SORENSON CHEVROLET INC.

 

TED’S AUTO SALES, INC.

STIVER’S CHRYSLER JEEP INC

 

TERRY CRAMER & SONS, INC.

STIVER’S LINCOLN MERCURY, INC

 

TERRY CULLEN CHEVROLET

STRICKLAND’S USED CARS, INC

 

TERRY’S AUTOMOTIVE, INC

STRICKLAND’S USED CARS, INC.

 

THE 3445 CAR STORE, INC.

STRIDER BUICK, GMC, SUBARU

 

THE AUTO COLLECTION USA

STU’S PREOWNED INC

 

THE AUTO MARKET SALES &

SUBARU OF JACKSONVILLE INC.

 

THE AUTO PLACE

SUBURBAN PONTIAC CADILLAC INC

 

THE AUTO SOURCE, INC

SULLIVAN PONTIAC CADILLAC GMC

 

THE AUTO STORE

SUMMERLIN MOTORS

 

THE CAR CABANA OF

SUN HONDA

 

THE CAR COMPANY, INC

SUN TOYOTA

 

THE CAR CONNECTION, INC.

SUNBELT HONDA

 

THE CAR DEPOT

SUNCOAST AUTO BROKERS AND

 

THE CAR LOT

SUNCOAST AUTO CENTER, INC.

 

THE CAR SHACK

SUNCOAST AUTO OUTLET, LLC

 

THE CAR SHOP

SUNCOAST CHRYSLER PLYMOUTH

 

THE CAR STORE INC.

SUNCOAST FORD

 

THE CARPORT

SUNRISE AUTO SALES LLC

 

THE KIA STORE

SUNSET DODGE, INC

 

THE MINIVAN STORE

SUNSET MOTORS, INC

 

THE PRE-OWNED CAR STORE, INC.

SUNSHINE AUTO GROUP II, INC

 

THE ROBKE FORD COMPANY

SUPER AUTO SALES

 

THE SUPERSTORE ON NEW CIRCLE

SUPER MOTORS OF ARLINGTON

 

THE TRUCK JUNCTION, INC

SUPER SAVINGS AUTO SALES

 

THE TRUCK LINK, LLC

SUPER SPORTS & IMPORTS

 

THE USED CAR STORE

SUPERIOR ACQUISITION, LLC

 

THOMAS & SON INC.

SUPERIOR AUTO SALES

 

THOMAS AUTO SALES, INC

SUPERIOR AUTO SALES, INC.

 

THOMAS CHRYSLER PLYMOUTH

SUPERIOR CHEVROLET

 

THOMAS USED CARS

SUPERIOR RENTAL CAR SALES

 

THOMASVILLE HONDA

SUTHERLIN NISSAN

 

THOMASVILLE SALES COMPANY

SWEENEY CHRYSLER DODGE JEEP

 

THOMPSON CADILLAC

SWILLEY CADILLAC PONTIAC

 

THORNTON CHEVROLET, INC

TACKA MOTORS, INC.

 

THOROUGHBRED CHEVROLET, INC.

TAG TEAM ENTERPRISES

 

THRIFTY CAR SALES

TALLAHASSEE LINCOLN MERCURY

 

THURSTON FLEET SALES

TAMIAMI FORD, INC.

 

TIM LALLY CHEVROLET, INC

TAMPA BAY AUTO MALL

 

TJ’S AUTO SALES, INC.

TAYLOR AUTO SALES, INC.

 

TNT USED AUTO SALES, INC.

TAYLOR CHEVROLET

 

TOAST AUTO SALES

TAYLOR FORD, INC.

 

TOM GIBBS CHEVROLET INC.

TAYLOR MORGAN INC

 

TOM JUMPER CHEVROLET INC

TAYLOR TOYOTA OF BOARDMAN

 

TOM O’BRIEN CHRYSLER JEEP

TEAM 1 PREOWNED AUTOMOBILES

 

TOM PRANGE AUTO VILLAGE, INC.

TEAM CHEVROLET OLDSMOBILE

 

TOM WOOD FORD

TEAM CHRYSLER INC.

 

TOM WOOD NISSAN, INC.

TEAM FORD AT NORTHPOINT

 

TOM WOOD TOYOTA, INC.



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TOWN & COUNTRY AUTO SALES, LLC

 

USA AUTO CENTER INC.

TOWN & COUNTRY DODGE, INC

 

USA AUTO DEALERS, INC.

TOWN & COUNTRY FORD, INC.

 

USED CAR SUPERMARKET

TOWN CENTER KIA

 

USED CARS INC, II

TOWN N COUNTRY

 

VAL WARD CADILLAC, INC.

TOWNE EAST AUTO

 

VALUE AUTO STORE

TOWNSEND MOTORS, INC

 

VANN YORK NISSAN, INC.

TOYOTA AT THE AVENUES INC

 

VANN YORK PONTIAC BUICK GMC

TOYOTA OF DURHAM

 

VANN YORK PONTIAC, INC.

TOYOTA OF GREENVILLE, INC

 

VANN YORK TOYOTA, INC

TOYOTA OF GREER

 

VARIETY AUTO BROKERS, INC.

TOYOTA OF LAKE NORMAN

 

VATLAND OLDS PONTIAC GMC

TOYOTA OF LOUISVILLE, INC.

 

VENICE NISSAN DODGE, INC

TOYOTA OF RICHMOND

 

VERO BEACH CHRYSLER

TOYOTA OF WINTER HAVEN

 

VESTER NISSAN, INC.

TOYOTA WEST

 

VETERAN’S AUTO SALES

TREADWAY CHRYSLER DODGE JEEP

 

VIC BAILEY LINCOLN MERCURY

TREASURE COAST AUTO SALES,INC.

 

VICAR MOTORS OF ORLANDO INC.

TREASURE COAST IMPORTS LLC

 

VICTORY AUTO BROKERS, INC.

TRI COUNTY CARS, INC.

 

VICTORY CHEVROLET LLC

TRI COUNTY CHEVROLET & OLDS-

 

VILLAGE AUTO OUTLET INC

TRI COUNTY MOTORS

 

VILLAGE MOTORSPORTS

TRIAD AUTO INC.

 

VIN DEVERS, INC

TRIAD DODGE, INC

 

VINCE WHIBBS PONTIAC-GMC

TROPHY AUTOMOTIVE

 

VIP AUTO SALES

TROPICAL AUTO SALES

 

VIP MOTORS

TROPICAL FORD

 

VIRGINIA MOTOR COMPANY

TROPICAL SUN MOTORS

 

VISION AUTOMOTIVE, INC.

TROUTMAN MOTORS

 

VIZACHERO MOTORS

TRUCK & RV WORLD

 

VLAHOS AUTO SALES, INC.

TRUCK AUTHORITY

 

VOLUSIA AUTOMOTIVE, LLC

TRUCK HEAVEN USA

 

VWK AUTO SALES, INC.

TRUCKS ETC, INC

 

WADE FORD INC

TUFF TRUCKS & EQUIPMENT

 

WADE RAULERSON

TURN-KEY AUTOS LLC

 

WAIKEM MOTORS, INC

U RIDE AUTO SALES

 

WALKER FORD CO., INC.

U SAVE AUTO

 

WALLACE NISSAN

U.S. AUTO GROUP, INC.

 

WALSH AUTO BODY, INC

ULTIMATE IMAGE AUTO, INC

 

WALT SWEENEY FORD, INC

UNDER THE BOOK AUTO SALES, INC

 

WALTERS NEW CAR ALTERNATIVE

UNITED AUTO IMPORTS, INC.

 

WALT’S AUTO SALES LLC

UNITED AUTO RENTAL & SALES,INC

 

WAYNE AUTO WORLD, INC

UNITED AUTO, LLC

 

WAYNE THOMAS CHEVROLET, INC.

UNITED CARS OF ARLINGTON, INC

 

WEINLE AUTO SALES

UNITED SALES AND LEASING, INC

 

WESLEY CHAPEL NISSAN

UNIVERSAL FORD SALES, INC.

 

WEST COAST AUTO SALES, INC.

UNIVERSITY AUTO & TRUCK

 

WEST COAST CAR & TRUCK SALES

UNIVERSITY CHEVROLET LLC

 

WEST PALM NISSAN, INC

UNIVERSITY CHEVROLET, INC

 

WEST SIDE TOYOTA

UNO AUTO SALES

 

WESTPORT AUTO, INC.

UPSTATE MOTOR COMPANY

 

WESTSIDE AUTO WHOLESALE

US MOTORS

 

WHEELS FOR SALE BY OWNER &



--------------------------------------------------------------------------------

DEALER NAME

    

WHITES AUTOMOTIVE CO

 

WHITMAN FORD

 

WHOLESALE MOTORS

 

WHOLESALE NATION AUTOMOTIVE

 

WIGGAM WHOLESALE

 

WILDERNESS AUTO SALES, INC.

 

WILLIAM LEHMAN MITSUBISHI

 

WILLIAMS MOTOR COMPANY, INC.

 

WILLOW LAWN AUTO

 

WILSON AUTO SALES, INC

 

WILSON’S AUTO FINANCE & SALES

 

WINDER AUTOMAX, INC.

 

WING AUTO SALES, INC

 

WINTER HAVEN CHRYSLER PLYMOUTH

 

WINTER PARK AUTO MALL CORP

 

WINTER PARK DODGE, INC.

 

WOODY’S AUTO SALES, INC

 

WORLD CLASS AUTO SUPERSTORE

 

WORLD FORD PENSACOLA

 

WORLD FORD STONE MOUNTAIN

 

WORLEY AUTO SALES

 

WRAY AUTOMOTIVE, INC

 

YARK AUTOMOTIVE GROUP, INC

 

YODERS HARTVILLE AUTO SALES

 